PER CURIAM.
On July 15,1977, Walter J. Phillips filed a Petition for Writ of Habeas Corpus asking this court to order his release from confinement or set a reasonable bail pending further extradition proceedings in Circuit Court Case No. 77-1323 CF.
On July 18, 1977, this court issued a Rule to Show Cause why the relief prayed for should not be granted as prayed.
The Attorney General, on behalf of the respondent Sheriff of Palm Beach County, filed a response to that Rule on July 25, 1977. That response does not show any reason why we should not grant the relief prayed.
We, therefore, grant the Petition for Writ of Habeas Corpus and direct the Cir-, cuit Court to set reasonable bail pending further proceedings in Circuit Court Case No. 77-1323 CF.
CROSS, DOWNEY and ANSTEAD, JJ., concur.